Appellant was convicted in the District Court of Freestone County of murder, and his punishment fixed at five years in the penitentiary.
Our Assistant Attorney General moves to dismiss this appeal because the bail bond given by appellant after the adjournment of the trial term of the court below was approved only by the sheriff and does not appear to have had the approval of the District Judge as is required by Article 904 of our Code of Criminal Procedure. An examination of the record discloses that the motion is well taken.
The appeal is dismissed.
Dismissed.
                          ON REHEARING.                         March 7, 1923.